UNITED STATES OMB APPROVAL SECURITIES AND EXCHANGE COMMISSION OMB Number:3235-0058 Expires: May 31, 2012 Washington, D.C.20549 Estimated average burden hours per response2.50 FORM 12b-25 SEC FILE NUMBER 033-19411-C NOTIFICATION OF LATE FILING CUSIP NUMBER 88165E 10 5 (Check One): x Form 10-K o Form 20-F o Form 11-K o Form 10-Q o Form 10-D o Form N-SAR o Form N-CSR For Period Ended:December 31, 2010 o Transition Report on Form 10-K o Transition Report on Form 20-F o Transition Report on Form 11-K o Transition Report on Form 10-Q o Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form.Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I REGISTRANT INFORMATION TetriDyn Solutions, Inc. Full Name of Registrant n/a Former Name if Applicable 1651 Alvin Ricken Drive Address of Principal Executive Office (Street and Number) Pocatello, ID83201 City, State and Zip Code PART II RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate) (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period.(Attach extra sheets if needed.) In connection with their final review, the Company’s auditors elected to complete additional inventory confirmation, which could not be completed prior to March 31, 2011. PART IV OTHER INFORMATION Name and telephone number of person to contact in regard to this notification James R. Kruse 531-7090 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If answer is no, identify report(s). x Yes ¨ No Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? x Yes ¨ No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Our net loss for the year ended December 31, 2010, is $400,227, on revenues of $672,755, compared to a net profit of $381,442, on revenues of $867,341 for the year ended December 31, 2009. TetriDyn Solutions, Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: April 1, 2011 By /s/ David W. Hempstead David W. Hempstead, President Principal Executive Officer Principal Financial and Accounting Officer WEBB & COMPANY, P.A. CERTIFIED PUBLIC ACCOUNTANTS March 31, 2011 TetriDyn Solutions, Inc. Mr. Dave Hempstead 1651 Alvin Ricken Drive Pocatello, ID 83201 Dear Mr. Hempstead: Please be advised that due to our inability to timely perform inventory observation procedures we cannot furnish our audit opinion in your December 31, 2010 Form 10-K which is due on March 31, 2011. Regards, /s/ Webb & Company, P.A. Webb & Company, P.A. Certified Public Accountants 1501 Corporate Drive, Suite 150 Ÿ Boynton Beach, FL33426 Telephone: (561) 752-1721 Ÿ Fax: (561) 734-8562 www.cpawebb.com
